Title: To Thomas Jefferson from John Street, 8 November 1791
From: Street, John
To: Jefferson, Thomas


Lisbon, 8 Nov. 1791. Acknowledges receipt of TJ’s letter of 13 May. He is late in writing because the government of Portugal had refused to confirm his commission. “The objection was, that, as I was born in the Portugues Dominions I was a Subject to her Faithful Majesty, therefore she would not Confirm my Commission untill the United States should aknowledge in her the same right to nominate, in like manner, Citizens of the said States.”—He overcame this objection by pointing out to Secretary of Foreign Affairs Pinto that “notwithstanding I was born in Fayal, I was of an English family, and had been educated in the United States of America, and there naturalized, that I could not be considered, but as a Citizen of the said States.” Pinto notified him that his commission would be confirmed if he signed a declaration renouncing all the rights and privileges of a Portuguese subject. He immediately wrote and signed such a declaration and was proud to be “a Citizen of a Republic, which already makes, in the History of the Nations, the mos shining figure.”—He offers to serve the United States as consul general for Portugal. In the event he is appointed to that office his cousin, Joseph Street d’Arriaga, whose wealth, alliances, and character make him a respected figure at the Portuguese court, has promised “not only his house, and the participation of his property to support the dignity and respect due to that imploiment, but  his advises and Counsels whenever it may be wanted.”—Colonel Humphreys in Lisbon and John Telles in Philadelphia can both attest that “you will find my interest compatible with that of the States.”
